DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 51 – 58, 60 – 62, 65 – 74 and 77 – 79 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 51 – 58, 60 – 62, 65 – 67:
The allowable subject matter of claim 63 including intervening claim 59 have been incorporated into independent claim 51.

Regarding claim 68:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious a silicon photonics integration circuit comprising, among other things, wherein a first portion of the first waveguide tapers in a first direction; wherein a first portion of the second waveguide that partially overlaps with the first portion of the first waveguide tapers in a second direction that is opposite to the first direction; wherein a second portion of the second waveguide that does not overlap with the first portion of the first waveguide tapers in the first direction; and wherein the first and second layers taper in the first direction.
The closest prior art of record, Painchaud et al. (U.S. PG Pub. # 2019/0384003 Al), teaches the first layers only tapering in one direction, as seen in fig. 35.



Regarding claims 69 – 74:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious a silicon photonics integration circuit comprising, among other things, an optical modulator comprising: third and fourth waveguides disposed parallel to each other in a substrate; first input and output ends comprising the second semiconductor material coupled to the third waveguide; and second input and output ends comprising the second semiconductor material coupled to the fourth waveguide; and separate sets of the first and second waveguides coupled to the first and second input and output ends.
Neither of the closest prior arts of record, Painchaud et al. (U.S. PG Pub. # 2019/0384003 Al) or Si-wei et al. (CN 110658586), teach waveguides coupled as claimed. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Regarding claims 77 – 79:  
The prior art of record, taken alone or in combination, fails to disclose or render obvious a silicon photonics integration circuit comprising, among other things, wherein the silicon portion is rectangular, the germanium portion is trapezoidal having a first side disposed on the 
The closest prior art of record, Okumura (WO2014/171005), fails to teach or suggest the rectangular and trapezoidal shapes as claimed. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/Primary Examiner, Art Unit 2874